Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 1 of 14 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

(ALEXANDRIA DIVISION)
A.M., a Minor, )
By LATASHA MILLS
Her Parent and Next Friend )
12877 Cara Dr.
Woodbridge, Virginia )
Plaintiff, )
Vv. ) Civil Action No,
THE UNITED STATES OF AMERICA )
SERVE: )
G. Zachary Terwilliger, Esquire
United States Attorney for the Eastern )
District of Virginia
2100 Jamieson Avenue )
Alexandria, VA 22314
)
And
)
William P. Barr, Esquire
Attorney General of the United States )
United States Department of Justice
950 Pennsylvania Ave., N.W. )
Washington, DC 20530
)
Defendant.
COMPLAINT

(FTCA: Negligence/Medical Malpractice)

COMES NOW, A.M., a minor, by Latasha Mills, her Parent and Next Friend. by and
through her attorney, hereby files this Complaint against the Defendant, |The United States of
America (“USA”) pursuant to the Federal Torts Claims Act for damages sustained by A.M.

during the deliver of healthcare at a Army Hospital. Plaintiff alleges as follows:
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 2 of 14 PagelD# 2

1. Plaintiff A.M., a minor by Latasha Mills, her parent and next friend, are both
residents of the Commonwealth of Virginia.

Z. The Defendant The United States of America, at all times relevant to the claims
set forth herein, including December 12, 2015, controlled and operated Fort Belvoir Community
Hospital and employed the health care providers who provided care to A.M., including Joan
Hammond, N.P., Ryan Macasio, M.D. and Nathaniel Gordon, M.D.

3; Jurisdiction is proper under 28 U.S.C. § 1346(b) as Plaintiff asserts claims for
damages for personal injury and related damages sustained by A.M., a dependent minor whose
parent, Latasha Mills, is and was an active member of the military against the United States for
the negligent acts of its employees acting in scope of their employment.

4, Venue is proper in this Court pursuant to 28 U.S.C. § 1346(b) and 1391 because
the claims asserted for money damages against the USA occurred within this Court’s district, and
because the minor Plaintiff and her parent/next friend reside in the Commonwealth of Virginia.

5. Plaintiff timely filed her administrative claim (using Form SF-95) as required by
28 USC §2401 on May 13, 2016. (Exhibit 1.)

6. The USA acknowledged receipt of the Plaintiff's Form 95 by letter dated May 17,
2016. (Exhibit 2.)

Te This Complaint is filed following the agency’s failure to make final disposition
within 6 months of her filing her administrative claim, which is deemed a final denial by the
agency according to 28 USC §2675(a).

8. To date, the USA has neither denied or taken any final agency action on

Plaintiff's claim.
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 3 of 14 PagelD# 3

9. Defendant operates Fort Belvoir Community Hospital in Virginia and employs the
health care providers who care for patients there, including those who provided care to A.M. in
December, 2015. At all times mentioned herein, the medical care provided to A.M. was provided
by the employees and officers of Defendant United States, all acting within the scope of their
employment.

10. Nathaniel Gordon, M.D., Joan Hammond, N.P., and Ryan Macasio, M.D. were
health-care providers, licensed in the Commonwealth of Virginia, who provided care and
treatment to A.M. in Virginia and as such, owed to the minor newborn infant a duty to conform
their conduct to prevailing standards of care. A patient-health care provider relationship existed
between each of the providers and A.M., and between the providers and Latasha Mills.

11. On or about December 11, 2015, Active Service Member Latasha Mills was
approximately 40 weeks, 5 days pregnant when she presented to Fort Belvoir Community
Hospital, a military hospital in the Commonwealth of Virginia.

12. On or about December 12. 2015, Latasha Mills delivered A.M. at Fort Belvoir
Community Hospital. by its employee health care providers.

13. Defendant, by and through its employee health care providers provided pediatric
care to newborn baby, A.M. beginning immediately after her birth on December 12, 2015 at Fort
Belvoir Hospital.

14. On December 12, 2015, the Defendant’s NRP Team was present at delivery to
care for A.M. upon delivery, according to a note by Nathaniel Gordon, M.D.

15. A.M. cried loudly at birth and was found to have Apgars of 8 and 9 at | and 5

minutes of life. She was bulb suctioned, then deep suctioned in the mouth and nares at 3 minutes
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 4 of 14 PagelD# 4

of life, then taken from labor and delivery to be cared for in Fort Belvoir Community Hospital's
special care nursery by employees of Fort Belvoir, a military hospital.

16. A.M.’s initial physical exam was documented by Nurse Joan Hammond, at 1900
on December 12, 2015. Nurse Hammond documented a plan that included administration of
antibiotics to A.M. via IV for 48 hours, due to maternal infection.

17. | Nurse Hammond’s next note in the medical record was at 2100.

18. In the two-hour interim, Nurse Hammond, in conjunction with Defendant
employee health care providers whose identities are unknown to Plaintiff, made attempts to place
an IV in A.M.’s right hand.

19. While attempting to locate a vein in which to place the IV, Nurse Hammond,
individually, or in conjunction with other employed health care providers of this Defendant,
improperly and negligently utilized a flashlight or other unauthorized light and heat source not
approved for this medical use on a neonate, particularly when placed against the fragile skin of a
newborn, and in conjunction with topical antiseptic and/or other substances.

20. The use this improper light and heat source, and the use particularly in the setting
and manner it was used by Nurse Hammond, placed A.M. at immediate and predictable risk of
severe skin burn, injury to vital tissue, nerve, and vascular structures,

21. The Defendant’s employee health care providers, including but not limited to
Nurse Hammond, ignored the risks their conduct posed to A.M.’s hand and health and well-
being, and with informed consent and contrary to reasonable care, applied the improper light and

heat source directly to A.M.’s skin after the application of the antiseptic or other materials.
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 5 of 14 PagelD# 5

22. In her note at 2100, Nurse Hammond documented a new and alarming finding: a
1 cm x1.5em blister on the palm of A.M.’s right hand, and a second | mm blister between her
first two fingers of the same hand. The hand is noted to be red and swollen, extending to the right
wrist side of the hand.

23. | The only wound care provided to A.M. was application of petroleum jelly and
gauze. The blistering burn expanded dramatically as a result of the application of petroleum jelly.
No burn specialist evaluated A.M. at the time of the injury, despite the risk of permanent injury
to the hand, about which Defendant’s employee health care providers knew or should have
known.

24. When Latasha Mills first saw her daughter and noted the blistering burns, she
asked Defendant’s employee health care providers for answers. At no time prior to this had
Latasha Mills been informed of the Defendant’s employees plan to use this unsafe device on her
newborn daughter’s hand/wrist and at no point prior to the harm was Ms. Mills given any
information about options in terms of use of this device given the application of the solution and
other safe methods to insert the IV.

25. | Two doctors, including pediatrician Dr. Ryan Macasio, spoke with Latasha Mills
during her hospitalization and admitted that the combination of the applied solution and the heat
from the light source used may have caused the blistering burns to A.M.’s hand. Prior to
discharge, Latasha Mills was told again by the doctor that A.M. had experienced a reaction to the
solution and a “lamp” used to locate A.M.’s vein. The discharge summary by pediatrician

Tiffany Stratton, M.D. vaguely states that A.M.’s hand was burned during a lab draw.
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 6 of 14 PagelD# 6

26. During A.M.’s first pediatric appointment at Fort Belvoir on or about December
16, 2015, Defendant’s employee health care provider told Latasha Mills that Defendant’s
employee health care provider burned A.M.’s hand as a result of the heat from the flashlight held
against the skin of her palm during insertion of an IV.

Zi, The only guidance provided at discharge and the early pediatric appointments to
Latasha Mills about A.M.’s burn was that she should not pop the blistering caused by the burn.

28. The acute healing process was painful and protracted, but even after the acute
blistering and burn healed, A.M. has suffered scarring and dysfunction to the tissues, nerves and
structures of the hand that continue today.

29. A.M. has suffered, and will continue to suffer in the future, physical pain and
suffering, mental anguish, emotional distress, disfigurement, and other injuries and damages

30. | As A.M. has grown, the effects of the injury to her hand, caused by the negligence
of Defendant’s employee health care providers, have continued and have interfered with her use
of her right hand and enjoyment of activities she would otherwise be able to participate in
without limitation.

31. A.M. permanently suffers from scarring, disfigurement and sensory and motor
dysfunction to her hand as a proximate result of the burn.

32. Throughout A.M.’s life, she has suffered and will continue to suffer from manual
dysfunction, pain, limitations and disfigurement that will necessitate modifications to her
environment to accommodate her disabilities.

33. A.M. is not in need of assistance in all of her activities of daily living. A.M. did

not suffer a “birth-related neurological injury” as that term is defined by Code of Virginia § 38.2-
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 7 of 14 PagelD# 7

5001, the Virginia Birth-Related Neurological Injury Compensation Act. As such, the Virginia
Birth-Related Neurological Injury Compensation Act does not apply to this case.
COUNT ONE
NEGLIGENCE/MEDICAL MALPRACTICE
(Federal Tort Claims Act)

34. Plaintiff incorporates all previous paragraphs.

35. The Defendant, individually and through its employees and/or officials, including
but not limited to Nathaniel Gordon, M.D., Joan Hammond, N.P., and Ryan Macasio, M.D., and
other health care providers whose names are not known to Plaintiff, provided medical care to
A.M. and to Latasha Mills at Fort Belvoir Community Hospital on or about December 12, 2015
and continuing thereafter.

36. Defendant, by and through its employees and/or officials, presented themselves to
Latasha Mills and to the patient community they serve as licensed providers who possessed the
degree of knowledge. ability and skill possessed by reasonably competent medical practitioners.
practicing under the same or similar circumstances as those involving A.M. and Latasha Mills.
Fort Belvoir Hospital also held itself out as a licensed community hospital with safe equipment
and employees who were trained and supervised to use proper equipment on neonates and all
other patients at all times relevant to their inpatient care.

37. Defendant, including Fort Belvoir Hospital and its employees and/or agents owed
to A.M. a duty to exercise that degree of skill, judgment, and care expected of reasonably
competent medical practitioners and a duly licensed hospital practicing under the same or
similar circumstances as those involving A.M. and Latasha Mills; which duty included taking

appropriate precautions in the use of safe and approved medical devices for the placement of an

7
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 8 of 14 PagelD# 8

IV in an infant or for a blood draw on a newborn infant; performing appropriate evaluations to
assist in location of a vessel in which to place an IV or perform a blood draw: using appropriate
topical substances with approved medical devices, and equipment in the placement of an IV or
performing a blood draw; using only appropriate specialized medical devices and equipment for
use on a newborn infant; performing appropriate diagnostic and therapeutic care techniques and
modalities; only allowing approved and appropriate medical devices in the hospital setting for
use by its employees on neonates; and timely and safely placing an IV or performing a blood
draw — all of which Defendant Hospital and its employees failed to do.

38. | The Defendant was further negligent in that it, by and through its employees and
officers:

a, failed to properly monitor and assess A M.’s condition;

b. failed to properly and safely carry out interventions for the medical care
and treatment of A.M.;

G failed to properly and safely locate a vessel in which to place an IV or
perform a blood draw for diagnostic and or therapeutic medical care;

d. failed to take appropriate precautions to avoid causing burns and other
injury to A.M. and the skin on her right hand and wrist:

€. improperly used tools, devices, and equipment, including a flashlight or
other unapproved device with the solution on the right hand and wrist,
which was not intended for or safe to use in the course of medical care of
an infant;

f. failed to use an approved medical device or equipment in the course of
medical care of an infant;

g. improperly applying a heat source directly to A.M.’s skin during
placement of an IV or when performing a blood draw;

h. applying an improper and inappropriate heat source directly to A.M.’s skin
during placement of an IV or when performing a blood draw;

8
Case 1:20-cv-00947-AJT-MSN Document1 Filed 08/18/20 Page 9 of 14 PagelD# 9

i. failed to appreciate the unreasonable but foreseeable risk to A.M. and the
likelihood that the light and heat source in combination with the materials
used as antiseptic on the area would burn the skin on A.M.’s hand;

j. failed to locate and use an appropriate medical device to assist in the safe
placement of an IV or performing a blood draw in A.M. artery;

k. failed to avoid injury to A.M.;

L, failed to avoid economic damages to Latasha Mills by causing injury to
her newborn child;

m. failed to engage, arrange for, and consult appropriate medical care and
specialties promptly following the injury, including a burn specialist or
plastic and reconstructive surgeon; and

n. were otherwise negligent.

40. As a direct and proximate result of the Defendant’s negligence, A.M. has
suffered. and will continue to suffer economic damages in the form of past and future medical
expenses, resulting from the negligent care and injuries caused to her hand.

41. Asadirect and proximate result of the Defendant’s negligence, A.M. has suffered
severe and permanent injuries, and has and will continue to suffer non-economic damages.
including a severe burn to her hand, scarring, contractures, disfigurement, nerve damage
including loss of sensation and vascular damage, pain and suffering past and future,
embarrassment, future lost earning capacity; and other lifelong physical and mental damages.

WHEREFORE, Latasha Mills, as mother and Next Friend of A.M., requests judgment

against the Defendant in the amount of ten million dollars ($10,000,000.00), and for pre-

judgment and post-judgment interest, and all other relief the Court deems appropriate.
Case 1:20-cv-00947-AJT-MSN Document 1 Filed 08/18/20 Page 10 of 14 PagelD# 10

COUNT TWO
FAILURE TO PROVIDE INFORMED CONSENT
(Federal Tort Claims Act)

42. Plaintiff also asserts a claim for damages caused by the Defendant's failure to
obtain informed consent and incorporates by reference the allegations contained in paragraphs 1-
41 as if fully set forth herein.

46. Plaintiffs mother Latasha Mills, was not informed of the material risks and
complications of the use of the heat source on A.M.’s wrist and hand. She was not informed that
an unapproved device with substantial heat was going to be used on her daughter’s wrist and
hand. She was not given an opportunity to decline that option and to ask for another safe and
recognized method to be used for the IV and/or blood draw.

47. If Latasha Mills, or any reasonable person in Plaintiffs position, had been fully
informed of the plan and other safe alternatives, or any reasonable person in Plaintiff's position,
would not have consented to the procedure and would have asked for another device to be used
or for another experienced practitioner to insert the IV and/or perform the blood draw in a safe
manner.

48. Defendant's failure to provide informed consent was a proximate cause of all of
the injuries and damages sustained by Plaintiff A.M.

49. As a result of Defendant's failure to provide Plaintiff with informed consent,
Defendant is liable for all the damages and injuries that resulted.

WHEREFORE, Latasha Mills, as mother and Next Friend of A.M., requests judgment

against the Defendant in the amount of ten million dollars ($10,000,000.00), and for pre-

10
Case 1:20-cv-00947-AJT-MSN Document 1 Filed 08/18/20 Page 11 of 14 PagelD# 11

judgment and post-judgment interest, and all other relief the Court deems appropriate.
Respectfully submitted,

/S/ Allyson Kitchel (#70161)
Allyson Kitchel

600 Pennsylvania Ave SE #15035
Washington, DC 20003
202-734-5330
allyson@kitchellaw.com

 

Counsel for Plaintiff

I
Case 1:20-cv-00947-AJT-MSN Document 1 Filed 08/18/20 Page 12 of 14 PagelD# 12

| wie a >
: Nease read carefully the s MS fe ‘INVerse « sg 5]
CLAIM FOR DAMAGE, INSTRUCTIONS. Please read carefully the instracnons on the severse side and FORM APPROVED
NJURY R DE supply information requested on both sides of the fom Use additonal sheet(s) if [OMB NO
' »0 ATH necessary See reverse side for additional instructions 1105 0008
1 Submit Te Appropriate Federal Agency

?. Name Address of claimant and ¢ faimant’s personal representative yf any

. . (See sastructions on reverse) (Nirnber street oty, State and 2p Code)
Detense Health Agency, Fort Belvoir Community Hospital ;

Olfice of the Command Judge Advocate
“AOU Dewil Loop. Sunrise Pav ion

Port Belvou, VA 22060

Latasha Mills, parent and next friend to A M
J2877 (arta Dy
| Woodbridge, VA 22192

  
  

[3 TYPE OF EMPLOYMENT] 4 DATE OF Ent ARG TAL STATUS] 6 DATE AND DAY OF ACCIDENT OT TIME 14 Moy PAA) |
[ | Muttany [ | crvitian P2ed2/45 NVA 12/12/18 Saturday Unknown
& Basis Slate ina ;

 

asis of Clan (State in detail the knawn tacts and CHCUMSTANCES attending the damaue, injury, or death, identifying persons and property |
mvolved, the place ef occurrence and the cause thereat) (Use additional pages if necessary. I

See Attached Exhibit | and 2

 

, PROPERTY DAMAGE BC a — |
NAMF ANO ADDRESS OF OWNER IF OTHER THAN CLAIMANT (Number, streer, city, Stare, and Zip Cede) - -
N/A

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHEAE PROPERTY MAY BE INSPECTED See
mstructions on reveise side

NVA

 

10 oe PERSONAL INJURY/WRONGFUL DEATH

I STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN Cl AIMANT.
STATE NAME OF INJURED PERSON OR DECEDENT

See Atached Exhibit land 2?

 

 

 

witnesses ns
ee NAME _ a ADDRESS (Number, street, city, State, and Zip Code}

Latiusha Mills, parent and next friend to A Bertram & Amell

M 1100 Vermont Ave

Suite 500
Washington. DC 20001

 

 

 

 

12. (See instructions on reverse} _ AMOUNT OF CLAIM Yin dollars) _
122 PROPERTY DAMAGE T?b PERSONAL INJURY 12¢. WRONGFUL DEATH 12d TOTAL (Failure to specify may cause
forfeiture of your rights. |
10,000,000 00 10,060,000 00

 

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE ACCIDENT ABOVE AND AGREE TO ACCEPT |
SAID AMOUNT IN FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.
Tda. SIGNATURE OF CLAIMANT /See instructions on reverse side |

See Attached Exhiby2 oy Kewmicgn, CA C trons tf

13b Phone number of signatory [14 DATE OF CLAIM
202-803-4800) S/HL/2016

 
 
 
  

 

 

 

 

Sr anions earn — ait ieee - ee
CIVIL PENALTY FOR PRESENTING Ri C1 © |) SRININAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM ua '"! Gtaim or MAKING FALSE STATEMENTS

The claimant shall forfeit and pay to the United States the sum of Fine of not more than $10,009 fimprsonment for not more than 5 years
$2,000 plus double the amount of damages sustained by the United or both i - U.S.C. 287, 10D1,)
States. (See 31U S.C. 3729) A Of
95 109 NSN 7540-00 634.4046 oe a STANDARD FORM GS (Rev. 7-85) (EG)
Previous edpans not usable PRESCRIBED BY DEPT OF JUSTICE

28 CFR 14.2

Clauntt hi, 230:T OO...
Case 1:20-cv-00947-AJT-MSN Document 1 Filed 08/18/20 Page 13 of 14 PagelD# 13

DEFENSE HEALTH AGENCY
FORT BELVOIR COMMUNITY HOSPITAL
OFFICE OF THE COMMAND JUDGE ADVOCATE
9300 DEWITT LOOP, SUNRISE PAVILION
FORT BELVOIR, VIRGINIA 22060

 

May 17, 2016
Laurie A. Amell
Bertram & Amell, PLLC
1100 Vermont Ave, NW Suite 500
Washington DC, 2005-6342
Re: FICA Claim of At = Mi Minor, by her Parent and Next Friend,

Latasha Mills, Claim Number: 16-330-T006

Dear Ms. Amell:

This office is in receipt of the above subject claim filed against the United States
Government on behalf of A M in the amount of $10,000,000.00 (Ten Million
Dollars). This ts the proper office to process your claim, which was received by this office on
May 13, 2016. A copy of the Standard Form 95 (SF95) with the date stamp reflecting the
date of receipt is enclosed for your records.

This office will process the claim under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§
2671-2680. The filing of an administrative claim tolls the statute of limitations indefinitely, or
until the appropriate Government agency takes final administrative action in writing on the
claim. Final administrative action consists of a denial or final settlement offer. While the FTCA
permits filing suit six months after the claim has been properly filed with the appropriate
Government agency, filing suit at six months is not mandatory (28 U.S.C. § 2675(a)). If you
should decide to file suit, a Federal judge will decide the case without a jury.

You are required to submit evidence to support this claim (28 C.F.R. § 14.4). As a result, |
request you provide this office with the following to substantiate the claim:

a) ail documents associated with the claim, including medical records; and,

b) a list of all health care providers and facilities that have provided medical care to
your client, to include all civilian providers and facilities. Please also include contact information
for each of the civilian health care provider(s) and facility(s) identified.

Please have your client sign and return the enclosed Health Insurance Portability and
Accountability Act (HIPAA) information disclosure form return it to my attention at the address
listed on this letterhead. Also enclosed is an explanation of your rights under HIPAA,

A claim must be filed no later than two years from the date of incident. The statute of
limitations begins on the day of the incident and is tolled upon receipt of the claim form by the
United States. The claim must be in the physical possession of the Federal Agency to toll the
statute.

Page 1 of 2
Case 1:20-cv-00947-AJT-MSN Document 1 Filed 08/18/20 Page 14 of 14 PagelD# 14

If the Government pays the claim, the FTCA limits attorney fees to 20 percent of any
administrative settlement and 25 percent of any recovery as a result of suit (28, U.S.C. §
2678). The claimant pays attorney fees out of the claim settlement.

Further, please be advised if any involved healthcare provider(s) who rendered care to you
relative to the claim were not government employees, the FTCA does not impose a duty on the
United States to determine the status of health care providers for you. The determination of
whether an individual health care provider is an independent contractor or employee of the
United States requires an application of current law to the individual facts of this claim. We will
attempt, however, to identify and notify you of any independent contractor involved with this
claim if this information becomes available in the course of our investigation. If the applicable
statute of limitation is approaching, you should make every effort to identify non-government
employees and their employers to protect your interests because our investigation may not
determine the status of the health care providers involved with this claim for some period of
time. If you have any questions pertaining to any specific provider, please notify me.

Should you have questions regarding the claims investigation, you may contact Ms.
Jeri Cobb, Tort Claims Paralegal, at (571) 231-2870, or me, at (571) 231-2877.

Thank you,

Debbie Davis
Attorney Advisor

Enclosures:
1. Copy date-stamped SF 95

2. Authorization for Release of Medical Records
and Rights under HIPAA

Page 2 of 2
